Exhibit 10.1

COMPASS ENTERTAINMENT LLC
3960 Howard Hughes Parkway, Suite 500, Las Vegas, Nevada 89169
Phone: (321) 229-2290/ (877) 841-2424 (EXT. 704)
E-Mail: greg@rounderlife.com

October 30, 2009

World Series of Golf, Inc.
5340 South Procyon Street
Las Vegas, Nevada 891118
Attn: Joe F. Martinez, President & CEO
E-mail: jmartinez@worldseriesofgolf.com

Re: PRODUCTION AND DISTRIBUTION SERVICES AGREEMENT FOR PRODUCTION OF WORLD
SERIES OF GOLF SATELLITE EVENTS AND RELATED PROGRAMS DESCRIBED IN THIS
AGREEMENT-(“the Programs”)

Dear Joe:

THIS AGREEMENT (this “Agreement”) will confirm the terms of the proposed
exclusive video production and distribution services to be provided by Compass
Entertainment LLC (“Producer”), to World Series of Golf, Inc.(“WSOG”) and
corresponding exclusive production and distribution rights granted by WSOG to
Producer, with respect to Producer’s creation of certain television programs
(“Programs”) throughout the Universe (the “Territory”); which shall employ the
use of that certain trademark: World Series of Golf® (USPTO Serial # 78879871/
International Reg. # 0900606) (the “Mark”) the use of which Mark shall be
secured by WSOG for Producer for the limited purposes of this Agreement. Such
Programs shall be principally constituted by footage shot at golf tournaments
known as so-called “satellite events” (“Satellite Events”) occurring throughout
the world, the winners of which will become entitled to play in WSOG’s
championship golf tournament (“WSOG Championship”), held annually in Las Vegas
(or elsewhere as the parties may from time to time determine) and such other
video, audio and graphic materials as Producer may, in its sole discretion,
determine.

           1. THE PRODUCER.

Producer shall on an independent contractor basis produce and distribute the
Programs described herein.

           2. TERM.

           2.1 The Term of this Agreement shall be for a period commencing as of
the date hereof and ending on the date on which Licensee may produce the last of
the Option Programs produced hereunder EXCEPT THAT as to Programs produced by
Licensee during such Term, Licensee’s rights shall continue so long as such

1

--------------------------------------------------------------------------------



Programs and ancillary or allied rights therein are exercised by Producer (or
its designees) and accountings in respect of the same are being made to WSOG.
Producer shall have the exclusive option to produce Satellite Events hereunder
thru and including the end of the 2014 calendar year based on its exercise of
the annual options to do so hereinafter set forth. If and to the extent Producer
exercises such options thru the end of the 2014 calendar year, Producer shall
have the right to renew and extend its exclusive rights to continue to do so for
an additional five (5) year period thru and including December 31, 2019. The
grant of rights herein contained is subject to the possibility of “early
termination” based solely on the criteria set forth in sub-paragraph 2.2
immediately herein below. In the event that WSOG is, at any time herein
mentioned, approached by a third party to stage a Satellite Event in any
particular geographic location outside of the United States and Canada and
Producer (upon receiving WSOG’s written notice thereof) declines (within 10 days
of receiving such notice) to stage such an event, WSOG shall be free to enter
into an agreement with such third party to Stage such a Satellite Event to the
exclusion of Producer’s rights hereunder, at such location (only) without
further obligation to Producer in regard to the same. Under such circumstances,
WSOG shall be and remain free (to the exclusion of Producer’s further rights) to
renew such third party agreement (as to that location only) for an indefinite
period of time.

           2.2 Producer agrees that in consideration of the rights licensed to
it hereunder by WSOG that it will market, promote and procure VOD and/or SVOD
rights for WSOG events on at least one (1) nationally accessed TV/Internet
program within the following time frame.

     WSOG agrees to support Compass and provide to Compass (or its designated
recipient) 17 hours of 1-hour format television-ready programs previously
recorded by or for WSOG (“Existing Programs”). Each of the Existing Programs
will be of “ready to air quality” and delivered to Compass or its designee on
Compass’ written request therefore in a format to be specified in writing.
Nothing herein contained shall in any way limit or effect WSOG’s right to
syndicate the Existing Programs and it may terminate Compass’ rights to
distribute the Existing Programs at any time subject to ninety (90) days advance
written notice SUBJECT ONLY to any third party financial commitments then
existing, including but not limited to, for the purchase of air time, which
cannot, for any reason, be cancelled without penalty within such ninety (90) day
period. In the event however that WSOG is willing to absorb the costs of any
penalties to which Compass may then be subject, WSOG shall have the right, in
its sole discretion to do so, thus rendering such cancellation effective
immediately.

     WSOG hereby agrees to provide Compass a 90 day exclusive right to represent
the WSOG (“Representation Period”) and promote its content in the form of the
Existing Programs to VOD and/or SVOD providers. Compass is hereby granted the
right to extend the Representation Period for an additional 90 days (commencing
on the first day following the end of the Representation Period), which
extension shall be accomplished by Compass written notice to WSOG, setting forth
its election to do so. Should Compass not succeed in its attempts to procure VOD
and/or SVOD for WSOG’s Existing Programs within the 180 day period, or should
Compass provide

2

--------------------------------------------------------------------------------



notice of its election to suspend efforts to procure VOD and/or SVOD promotion
prior to the end of the 90 or 180 day period (as the case may be), all rights to
represent the Existing Programs will automatically revert back to WSOG without
further notice or action on the part of either Party AND this Agreement shall
terminate as if void ab initio. Under such circumstances, neither Party shall
thereafter have any obligations of any kind to one another and Compass shall
have NO FURTHER RIGHTS OF ANY KIND HEREUNDER.

           3. DUTIES OF PRODUCER AND WSOG.

      3.1 Producer shall pay all costs and expenses incurred in connection with
the development, production, distribution and commercial exploitation of the
Programs.

      3.2 Producer shall pay to WSOG with respect to all Productions which
become subject of this Agreement, such sums as may equal thirty percent (30%) of
all player entry fees (excluding taxes, if any) which exceed all production
costs and expenses of the Satellite Events and Programs incurred by Producer.

Producer shall pay such sums as may become due hereunder to WSOG promptly
following conclusion of each Satellite Event and such payment shall be
accompanied by a supporting written statement, indicating the basis of
Producer’s calculation thereof. Such payments shall be paid in the entirety into
and held in a separate discrete (i.e. non-comingled) account at Bank of America
in Las Vegas, Nevada (or such other recipient depository that Producer and WSOG
may from time to time agree upon) and shall only be released once per year at
the conclusion of the WSOG Championship. WSOG shall be entitled to retain for
itself one hundred percent (100%) of such payments from Producer subject to the
express conditions precedent that:

(a) All golfers entitled to any proceeds from the WSOG Championship have been
paid in full; and

(b) All costs and expenses associated with the WSOG Championship have been paid
in full; and

(c) The then current WSOG Championship has either been televised by a third
party (or by Producer on the basis hereinafter provided for); or

(d) Producer has irrevocably waived in writing (in advance of and as a condition
to disbursement of funds as aforesaid) the requirement that the WSOG
Championship be televised that year.

In the event that all of the conditions set forth in 3.2(a -d) are not fulfilled
(or waived by Producer) Producer shall have the right to the return thereof in
full; or the right (but not the obligation) to stage and produce for television
(in the manner and to the extent provided for hereunder) and as a live event,
the WSOG Championship as if it was a Satellite Event hereunder.

3

--------------------------------------------------------------------------------



3.3 Producer shall produce each of the Programs required hereunder, each and all
of which shall be of a format and quality suited to being utilized by Producer
in either broadcast or cable television throughout the world.

3.4 Producer shall shoot the Programs and edit the same in a manner and to an
extent so as to result in a series of Programs that will be technically and
creatively comparable to those produced in the past for WSOG. Producer shall
have the exclusive right to produce the same for television as herein provided
for.

3.5 As to the WSOG Championship ONLY: WSOG shall provide on-site facilities and
in-kind services (including lodging [13-18 double rooms and 2 one-bedroom
suites] and meals [3 per day] for 15-20 television crew members, “Rounder Girls”
and six [6] additional rooms for celebrities or other persons of Producer’s
choice, accompanying the TV crew) to Producer. WSOG shall specifically provide
in connection with the production of the WSOG Championship Program only, the use
of such facilities and production assistance (to the extent of personnel already
in the employ or providing independent contractor services to WSOG. Producer
shall include in the instance of all Satellite Events (in the manner customary)
the prominent display of all World Series of Golf® and/or host hotel and
sponsorship signage and other identifiers (along with Producer’s own “Rounder”
and HYPERLINK http://www.rounderlife.com and www.worldseriesofgolf.com logos),
to the extent creatively appropriate in and throughout the Programs. Producer
shall also have the right to likewise display identifiers of its third party
sponsors. Producer shall have the right to produce Programs hereunder as
follows:

3.6 WSOG hereby grants to Producer the exclusive and irrevocable right to
produce a reasonable number of WSOG Satellite Events (as both live events and as
television programs) to be staged and videotaped throughout the Territory (and
exploited by means of television and otherwise in accordance with the terms
hereof) during the Term hereof, at locations to be determined in Producer’s sole
discretion (subject only to continuing good faith consultation with WSOG), the
winners of which shall be entitled to participate in the WSOG Championship Event
(to the extent not otherwise prohibited or otherwise restricted by applicable
law). All such Satellite Events may be branded with the Mark but shall be
organized, staged and produced solely by Producer in conjunction with third
parties such as local hotels, resorts, golf clubs and others. All proceeds
derived from the Satellite Events (including sponsorships, local and
national/international advertisements and other related promotions of any kind)
shall be entirely the property of Producer subject only to WSOG’s participatory
interest therein provided for under sub-paragraph 3.2 above. Notwithstanding
anything to the contrary herein contained; Producer and WSOG agree that the “buy
in” for any golfer to enter any Satellite Event occurring hereunder shall be
mutually approved by Producer and WSOG in writing within five (5) business days
of Producer advising WSOG of its intention to stage any particular Satellite
Event hereunder. Such written approvals may be evidenced by a letter agreement
signed on behalf of each of the parties, which may be transmitted by
telecopier/fax or a scanned PDF-type file via electronic mail, either of which
shall be of the same binding legal effect as if signed in ink and delivered by
hand. Such signatures may be provided in counterparts and will have the same
effect as if both

4

--------------------------------------------------------------------------------



signatures appeared together on the same copy (all such copies being considered
to be “original” documents for all purposes). Producer will no later than thirty
(30) days from the end of each calendar year constituting part of the Term (or
Renewal Term hereof) provide WSOG in writing with notice of Producer’s election
to continue to produce Satellite Events hereunder during the immediately
following calendar year. In the event Producer fails to do so, then WSOG may
provide Producer with written notice of its intention to terminate ten (10)
immediately following the date of the notice, Producer’s right to produce any
further Satellite Events hereunder. If Producer fails to advise WSOG in writing
of its intention to continue production of Satellite Events not later than the
expiration of said ten (10) day period, then and in that event, Producer shall
no longer have any further rights to produce further Satellite Events hereunder.

3.8 Producer hereby guarantees to WSOG that each of the Programs hereunder (and
the Optional Programs) will, at a minimum, be aired nationally across the United
States of America via terrestrial, satellite and/or cable television. The terms
under which such distribution shall occur shall be entirely within the sole
discretion of Producer.

3.9 Producer shall have the right to sell its own “Rounder” logo merchandise at
all events mentioned herein where the Programs shall be videotaped (including
the Satellite Events), including merchandise of all types and kinds on which the
“Rounder” logo may appear with the designation “World Series of Golf” (“WSOG
Logo”). Producer shall also be entitled to display WSOG’s Logo on banners,
signage (including a display of the WSOG Logo and those of Producer’s sponsors)
on Producer’s tour bus [es]), poker table felts, and other items associated with
the production of all Events. Producer’s right to use the WSOG logo shall be
subject to WSOG’s reasonable advance, written approval of the inclusion of its
logo on the “Rounder” merchandise, which approval shall not be unreasonably
withheld, conditioned or delayed so long as such merchandise is of a quality
equal to (or better) than like merchandise items generally manufactured by or on
behalf of Producer in the form of its own “Rounder” logo goods. Except as and to
the extent provided for in sub-paragraph 3.10 herein below, all proceeds from
the sale of such merchandise as well as Producer’s third party advertiser
revenues shall belong entirely to Producer or its designee(s).

3.10 Producer shall pay to WSOG (or, as the case may be WSOG shall be entitled
to retain) such sums as may from time to time hereunder equal fifteen percent
(15%) of all gross advertising, endorsement or marketing revenues received by,
credited to or otherwise accruing to Producer from third party
advertisers/sponsors/endorsers who are secured by WSOG, acting on behalf of
Producer for such purposes. All such advertisements, endorsements and marketing
arrangements shall be subject to Producer’s written approval and acceptance.
WSOG shall, in all instances, be paid as and when Producer is paid. If and to
the extent WSOG elects to purchase Producer’s “Rounder” merchandise for resale
on WSOG’s premises (in its stores located therein), WSOG may purchase the same
at such prices as may be 50% off such merchandise’ SRLP. Terms of sale shall
generally be “30 days net” with each initial purchase (by location) pre-paid.

5

--------------------------------------------------------------------------------



           4. OWNERSHIP.

The Programs and all versions thereof, and all works of authorship whatsoever
contained therein or created in connection therewith, shall be deemed a
work-for-hire for the Producer. The Producer shall be deemed the author thereof
and shall own all right, title and interest therein (including, without
limitation, all copyrights and all renewals and extensions thereof [“copyrights
and copyrightable interests”], the exclusive right throughout the Territory, in
perpetuity in all languages to distribute, perform, exhibit and otherwise use
and exploit any and all such rights in any and all media and by any and all
methods now known or hereafter devised; including all forms of television,
Internet downloading. Pod casts, webisodes and streaming AND that Producer may
create one (1) or more websites for the purpose of promoting the Programs
produced hereunder and the ancillary and allied products derived from such
Programs. Nothing herein contained however shall give the Producer, or anyone
claiming rights under Producer, any ownership interest in the Mark, other
identifying features of WSOG or its properties (whether real, personal or
intangible) or the “events” and activities associated therewith, videotaped by
Producer hereunder.

(a) Without limiting the provisions of the immediately preceding paragraph,
commencing upon execution of this Agreement, WSOG, hereby agrees that Producer
shall own solely and exclusively throughout the Territory in perpetuity, all
right, title and interest in and to the Programs, their respective copyright and
all copyrightable interests therein, all literary, dramatic and other material
contained in, or upon which the Program is based or produced, or created in
connection with the Programs (including all underlying rights therein) all video
tapes, and all other physical, tangible and intangible properties, rights and
licenses acquired or created in connection with the Programs. Producer shall
have the sole and exclusive right to, and to license or authorize others to,
reproduce, exhibit, distribute, market exploit, sell, lease, advertise,
publicize, perform, dispose of, turn to account or otherwise deal in or with any
and all of the foregoing in such manner, on such terms and in and by such media
as Producer may, in its sole discretion, determine, without any obligation or
liability whatsoever other than those provided for herein.

(b) Producer shall further own, solely and exclusively, and forever, all rights,
benefits and privileges acquired by Producer under all agreements entered into
by or under the authority of Producer with parties performing services and/or
furnishing facilities, equipment or personnel in connection with the Programs,
whether such agreements now exist or are hereafter entered into. Such rights
shall include, without limitation, all right, title and interest in the results
and proceeds of services rendered under such agreements and the benefit of all
representations, undertakings and warranties made or implied thereunder; subject
solely to Producer’s obligation to WSOG to produce and broadcast/cablecast each
of such Programs in the manner set forth in paragraph 3 above .

6

--------------------------------------------------------------------------------



(c) If Producer engages third parties who are not its employees to make any
contribution to the creation of the Programs so that they might be deemed to be
“authors” or “inventors” thereof, as such terms are used in present or future in
the United States Copyright Laws, or any other applicable laws or regulations,
then Producer agrees to obtain from each such party and furnish to WSOG a full
written assignment of all rights therein, in such form as may be customary in
the video production industry that all rights therein free of any claims,
interests or rights of any third party vest in Producer, and so that Producer
shall be entitled to exercise full ownership rights therein free of any claims,
interests or rights of any such third party and without any liability or
obligation whatsoever to such third party.

           5. INDEPENDENT CONTRACTOR

Producer acknowledges that, in the performance of the services under this
Agreement, it shall at all times remain an independent contractor, and further
acknowledges and agrees that neither its officers nor any person in its
employment shall be deemed or construed employees of WSOG. Nothing contained
herein shall be deemed as creating a partnership, joint venture or similar
business relationship between the Parties or as authorizing either Party to
contract for, or incur any liability or obligation for, or in the name of, the
other. As an independent contractor you shall be solely responsible for payment
of federal, state and local taxes, fees or assessments.

           6. COMPLIANCE WITH LAWS

      Throughout the term of this Agreement, Producer at Producer’s sole cost,
and expense, shall conform to and comply with the laws, statutes, ordinances,
orders, rules, regulations, codes or requirements of any federal, state or
municipal government or department having jurisdiction, which shall be
applicable to any services rendered by Producer to WSOG, including regulations
promulgated by the gambling authorities (i.e. casino control commissions) of any
state or other political sub-division, in which any event referred to herein
occurs.

          7. INDEMNIFICATION

      (a) Producer hereby agrees to indemnify and hold harmless WSOG, its
partners, officers, directors, affiliated companies, agents and employees from
and against any and all claims, costs, demands, liabilities, fines, suits,
actions, decrees and judgments of any kind or nature by or in favor of anyone
whomsoever and from and against any and all costs and expenses, including
reasonable fees of counsel, and/or arising from or in connection with Producer’s
provision of services pursuant to this Agreement, arising from the negligent
acts or omissions of Producer’s employees and/or agents.

      (b) WSOG hereby agrees to indemnify and hold harmless Producer, its
partners, officers, directors, affiliated companies, agents and employees from
and against any and all claims, costs, demands, liabilities, fines, suits,
actions, decrees and judgments of any kind or nature by or in favor of anyone
whomsoever and from and against any and all costs and expenses, including
reasonable fees of counsel, and/or arising from or in connection with Producer’s
use of the Mark pursuant to this Agreement, arising from any third party claim
alleging an interest in the Mark, any conflicting trademark, service

7

--------------------------------------------------------------------------------



mark, copyright, patent or other intellectual property right of any kind or
nature connected to the format, presentation or style of WSOG’s golf events.
WSOG has fully and fairly disclosed to Producer WSOG’s current financial
condition and Producer is entering into this Agreement with full knowledge of
the same. Producer covenants and agrees that any liability hereunder is limited
to WSOG and under no circumstances shall its officer, directors, employees or
shareholders be liable for any act or commission in the form of breach of
contract and/or negligence committed by WSOG in connection with this Agreement
and/or the performance of WSOG hereunder.

           8. INSURANCE

      Producer shall, at its sole cost and expense, procure and maintain in full
force and effect public liability and property damage insurance in an amount not
less than One Million ($1,000,000) Dollars naming WSOG, its affiliates and
related companies, and their respective directors, officers, agents and
employees as an "additional insured" covering liability for personal injuries,
death or property damage, arising out of, or in any way connected with, Producer
obligations pursuant to this Agreement. Producer shall provide to WSOG a
Certificate of Insurance with endorsements as described above not later than one
(1) week prior to the beginning of the Term.

           9. NON-DISCLOSURE

      During the course of this Agreement, it is anticipated that Producer shall
come into possession of certain proprietary information that belongs to WSOG,
including but not limited to computer programs/procedures, software, customer
records and related documentation. Producer agrees not to willfully or
negligently divulge, use, furnish, disclose or make accessible to any third
party any such proprietary information. In the event of willful and/or negligent
disclosure, WSOG shall avail itself of all remedies available at law including
injunctive relief and damages. Further Producer acknowledges that all such
proprietary information shall be, and at all times shall remain, the sole
property of WSOG, and Producer shall acquire no rights whatsoever in such
proprietary information. Producer agrees to make available for delivery all such
proprietary information within its possession or control, upon demand. Producer
acknowledges that it shall abide by the terms of a Non-Disclosure Agreement
executed as of the same date.

           10. GOVERNING LAW

      This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Nevada.

           11. ATTORNEY’S FEES

      In the event of any litigation between or among the parties hereto
respecting or arising out of this Agreement, the successful or prevailing party
shall be entitled to recover its reasonable attorneys’ fees and other costs in
connection therewith, including, without limitation, any attorneys’ fees
incurred after a court of competent jurisdiction has rendered a judgment.

8

--------------------------------------------------------------------------------



           12. AMENDMENTS AND MODIFICATIONS

This Agreement may not be amended, modified or supplemented except pursuant to
an instrument in writing signed by each of the parties hereto.

           13. ASSIGNMENT

     This agreement shall not be assigned by any party without the prior written
consent of the other party.

           14. ENTIRE AGREEMENT

      This Agreement contains the entire agreement among the parties hereto with
respect to the transactions contemplated hereby and supersedes all prior or
contemporaneous negotiations, agreements (whether oral or written), or
understandings among the parties with respect thereto.

           15. NOTICES

      All notices which either party hereto is required or may desire to give to
the other party hereunder shall be in writing and shall be given either by
personal delivery (which shall include by means of private overnight delivery
services), telegram, telex (toll prepaid), telecopy or other electronic means or
by registered or certified mail (postage prepaid), air mail if available. Such
notices shall be deemed given on the date delivered, telegraphed, telexed,
telecopied or otherwise delivered by electronic means or, if mailed, on a date
three (3) business days after the date of mailing if mailed in the United States
or five (5) business days after the date of mailing if mailed outside of the
United States except as otherwise expressly provided for herein. Until further
notice, all notices given hereunder by any party (ies) to another shall be
addressed to the addresses set forth at the head of this Agreement on page 1.

           16. NON-EXCLUSIVE SERVICES

      All of Producer’s services to be rendered hereunder shall be provided to
WSOG on a non-exclusive basis subject only to the continuing condition
concurrent that the rendition of non-exclusive services to third parties does
not materially interfere with Producer’s rendition of services to WSOG
hereunder.

THE REMAINDER OF THE PAGE HAS BEEN LEFT INTENTIONALLY BLANK BELOW THIS LINE

9

--------------------------------------------------------------------------------



If the foregoing accurately reflects your understanding of our agreement, please
indicate your agreement and approval of the foregoing by counter signing and
returning a duplicate original of this Agreement to us.

 

  COMPASS ENTERTAINMENT LLC
A Nevada limited Liability Company         By: /s/ Gregory McDonald
An authorized signer

 

Agreed and Accepted:

WORLD SERIES OF GOLF, INC.
A Nevada Corporation

 

By: /s/ Joe F. Martinez 
Chief Executive Officer

 

10

--------------------------------------------------------------------------------